DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28-36, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,849,115. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of USPN 10,849,115 are obvious variants of claims 21, 28-36, and 40 of the current application. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been 　the additional limitation(s).

Claims 22-27 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,849,115 in view of “Summary of offline on maintenance related to rate-matching in NR,” cited in 11/20/2020 IDS, (hereinafter “R1-1809846”).
Regarding claims 22-27 and 37-29, claims 1-20 of USPN 10,849,115 discloses or suggests all of the subject matter of the claimed invention of claims 22-27 and 37-39 except that the first RRC signal comprises a parameter rateMatchPatternToAddModList that comprises information on the plurality of rate-matched resource sets, where each rate-matched resource set of the plurality of rate-matched resource sets is identified by a RateMatchPattern, where the second RRC signal comprises parameters rateMatchPatternGroup1 and/or rateMatchPatternGroup1 that comprises information on the one or more overlap resource sets.
R1-1809846, from the same or similar fields of endeavor, discloses or suggests a parameter rateMatchPatternToAddModList that comprises information on the plurality of rate-matched resource sets, where each rate-matched resource set of the plurality of rate-matched resource sets is identified by a RateMatchPattern, and parameters rateMatchPatternGroup1 and/or rateMatchPatternGroup1 that comprises information on the one or more overlap resource sets (see pages 8 and 9, section 5.1.4.1 discloses rateMatchPatternToAddModList given by PDSCH-Config and configuring upto 4 RateMatchPatterns and a configured group rateMatchPatternGroup1 or rateMatchPatternGroup2 contains a list of RB and symbol level resource set indices forming a union of resource sets not available for PDSCH dynamically if a 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the PDSCH resource mapping technique as disclosed by R1-1809846 in to the invention of claims 1-20 of the patent in order to dynamically indicate the availability of PDSCH.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24, 27, and 28, the recitation “parameters rateMatchPatternGroup1 and/or rateMatchPatternGroup1” are vague and indefinite because the parameter rateMatchPatternGroup1 is recited twice.
Claims 25 and 26 depend on claim 24 and are rejected for the same reason as claim 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Summary of offline on maintenance related to rate-matching in NR,” cited in 11/20/2020 IDS, (hereinafter “R1-1809846”).
Regarding claim 21, R1-1809846 discloses or suggests an apparatus configured to be employed in a base station (BS) associated with a wireless communication system, comprising:
a processing circuit configured to:
generate a first radio resource control (RRC) signal comprising information on a plurality of rate-matched resource sets, where each rate-matched resource set of the plurality of rate-matched resource sets comprises time-frequency resources on which any overlapping physical downlink shared channel (PDSCH) may not be mapped (see at least pages 8, 9, and 15, section 5.1.4.1 discloses rateMatchPatternToAddModList given by PDSCH-Config, where a bit value of 1 
generate a second RRC signal comprising information on one or more overlapping resource sets, where each of the one or more overlap resource sets comprises time-frequency resources on which any overlapping PDSCH may be dynamically mapped, based on an indication provided by a downlink control information (DCI) scheduling the PDSCH (see at least pages 8, 9, and 15, section 5.1.4.1 discloses a configured group rateMatchPatternGroup1 and/or rateMatchPatternGroup2 containing a list of RB and symbol level resource set indices forming a union of resource sets available or not available for PDSCH dynamically based on a corresponding bit of the Rate matching indicator field of DCI format 1_1 being 0 or 1); and
a radio frequency (RF) circuitry configured to provide the first RRC signal and the second RRC signal to a user equipment (UE) (see at least pages 8, 9, and 15, section 5.1.4.1, the rateMatchPatternToAddModList and rateMatchPatternGroup1 and/or rateMatchPatternGroup2 are provided to a UE);
regarding claims 22 and 23, the first RRC signal comprises a parameter rateMatchPatternToAddModList that comprises information on the plurality of rate-matched resource sets, where each rate-matched resource set of the plurality of rate-matched resource sets is identified by a RateMatchPattern (see at least pages 8, 9, and 15, section 5.1.4.1 discloses rateMatchPatternToAddModList and RateMatchPattern);
regarding claim 24, the second RRC signal comprises parameters rateMatchPatternGroup 1 and/or rateMatchPatternGroup1 that comprises information on the 
regarding claim 25, the processing circuit is further configured to generate the DCI comprising information on a set of overlap resource sets within the one or more overlap resource sets on which the overlapping PDSCH may be mapped and provide the generated DCI to the UE (see at least pages 8, 9, and 15, DCI format 1_1 field “Rate matching indicator”);
regarding claim 26, the DCI includes a Rate matching indicator field to indicate the set of overlap resource sets within the one or more overlap resource sets on which the overlapping PDSCH may be mapped (see at least pages 8, 9, and 15, DCI format 1_1 field “Rate matching indicator”);
regarding claim 27, the Rate matching indicator field comprises one or two bits that corresponds to the parameters rateMatchPatternGroup1 and/or rateMatchPatternGroup1 to indicate the set of overlap resource sets on which the overlapping PDSCH may be mapped (see at least pages 8, 9, and 15, DCI format 1_1 field “Rate matching indicator” 0, 1, or 2 bits according to higher layer parameters rateMatchPatternGroup1 and rateMatchPatternGroup2);
regarding claim 28, the one or more overlap resource sets comprised within the second RRC signal is a subset of the plurality of rate-matched resource sets comprised within the first RRC signal (see at least pages 8, 9, and 15, the rateMatchPatternToAddModList and rateMatchPatternGroup1 and/or rateMatchPatternGroup2);
regarding claim 29, the one or more overlap resource sets comprised within the second RRC signal comprises one or more control resource sets (CORESETs) that are configured to the UE (see at least pages 8, 9, and 15, within a BWP, a frequency domain resource of a CORESET, 
regarding claim 30, the plurality of rate-matched resource sets comprised within the first RRC signal comprises one or more control resource sets (CORESETs) that are configured to the UE (see at least pages 8, 9, and 15, within a BWP, a frequency domain resource of a CORESET, where the resource not available for PDSCH can be included in one or two groups of resource sets (higher layer parameters rateMatchPatternGroup1 and rateMatchPatternGroup2), where the one or two groups of resource sets are subsets of the plurality of rate-matched resource sets comprised within the rateMatchPatternToAddModList);
regarding claim 31, when the UE is configured with one or more bandwidth parts (BWPs), the first RRC signal and the second RRC signal are separately indicated to the UE for each of the one or more BWPs configured to the UE (see at least pages 8, 9, and 15, PDSCH-Config provided for a BWP);
regarding claim 32, the first RRC signal and the second RRC signal comprises information of contiguous or non-contiguous physical resource blocks (PRBs) of the associated resource sets in order to indicate the frequency-domain granularity of the associated resource sets (see at least pages 8, 9, and 15, the pair of reserved resources are respectively indicated by an RB level bitmap with 1 RB granularity for which the reserved RBs apply);
regarding claim 33, the first RRC signal and the second RRC signal comprises a bitmap of symbol indices of the associated resource sets in order to indicate the time-domain granularity of the associated resource sets (see at least pages 8, 9, and 15, the pair of reserved resources 
regarding claim 34, the resource sets associated with the first RRC signal and the second RRC signal are configured with an associated periodicity, where the associated periodicity comprises one or more periodicities in multiples of slots or symbols, or periodicities with the configuration of CORESETs (see at least page 8, periodicityAndPattern can be {1, 2, 4, 5, 8, 10, 20, or 40} units long but maximum of 40ms).
Regarding claim 35, R1-1809846 discloses or suggests an apparatus configured to be employed in a user equipment (UE) associated with a wireless communication system, comprising:
a radio frequency (RF) circuitry configured to:
receive a first radio resource control (RRC) signal from a base station (BS) associated therewith, where the first RRC signal comprises information on a plurality of rate-matched resource sets, where each of the plurality of rate-matched resource sets comprises time-frequency resources on which any overlapping physical downlink shared channel (PDSCH) may not be mapped (see at least pages 8, 9, and 15, section 5.1.4.1 discloses rateMatchPatternToAddModList given by PDSCH-Config, where a bit value of 1 in the RB and symbol level bitmaps indicates that the corresponding resources is not available for PDSCH);
receive a second RRC signal from the BS, where the second RRC signal comprises information on one or more overlap resource sets, where each of the one or more overlap resource sets comprises time-frequency resources on which any overlapping PDSCH may or may not be mapped, based on an indication provided within a downlink control information 
a processing circuit configured to process the first RRC signal and the second RRC signal, in order to identify the plurality of rate-matched resource sets and the one or more overlap resource sets (see at least pages 8, 9, and 15, UE processes the rateMatchPatternToAddModList and rateMatchPatternGroup1 and/or rateMatchPatternGroup2);
regarding claim 36, the processing circuit is further configured to process the DCI received from the BS, where the DCI comprises information on a set of overlap resource sets within the one or more overlap resource sets on which the overlapping PDSCH may be mapped, in order to identify the set of overlap resource sets on which any overlapping PDSCH may be mapped (see at least pages 8, 9, and 15, DCI format 1_1 field “Rate matching indicator”);
regarding claim 37, the first RRC signal comprises a parameter rateMatchPatternToAddModList that comprises information on the plurality of rate-matched resource sets (see at least pages 8, 9, and 15, section 5.1.4.1 discloses rateMatchPatternToAddModList);
regarding claim 38, the second RRC signal comprises parameters rateMatchPatternGroup 1 and/or rateMatchPatternGroup1 that comprises information on the one or more overlap resource sets (see at least pages 8, 9, and 15, section 5.1.4.1 discloses a configured group rateMatchPatternGroup1 and/or rateMatchPatternGroup2);
regarding claim 39, the DCI includes a Rate matching indicator field to indicate the set of overlap resource sets within the one or more overlap resource sets on which the overlapping PDSCH may be mapped (see at least pages 8, 9, and 15, DCI format 1_1 field “Rate matching indicator”); and
regarding claim 40, the one or more overlap resource sets comprised within the second RRC signal is a subset of the plurality of rate-matched resource sets comprised within the first RRC signal (see at least pages 8, 9, and 15, the rateMatchPatternToAddModList and rateMatchPatternGroup1 and/or rateMatchPatternGroup2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al. (US 2019/0313386) discloses DCI format 1_1 including rateMatchPatternToAddModList provided by PDSCH-Config (see Table 5).
Cheng (US 2019/0379506) discloses a RateMatchPattern IE in an RRC signaling for configuring a UE with a rate match pattern and different time and frequency resource allocations (see at least Fig. 7a and paragraph 110).
Lee et al. (US 2020/0314678) discloses providing a RateMatchPattern to a UE in order to allow the UE to determine an RB set in the symbols of a slot which cannot used PDSCH reception (see at least paragraph 305).
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        11/17/2021